Citation Nr: 1211671	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial rating for the Veteran's service-connected bipolar disorder, rated as 30 percent disabling prior to May 16, 2011 and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1984 to May 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

The Veteran's February 2005 Substantive Appeal reflects that he requested the opportunity to offer testimony at a Travel Board hearing.  In November 2005, the Veteran was informed that he was scheduled for a hearing in February 2006.  The Veteran did not attend this hearing, he has not provided good cause as to why he missed this meeting, and he has not requested that his hearing be rescheduled.  Accordingly, his hearing request is considered waived.  38 C.F.R. § 20.702(d) (2011) (if a claimant fails to appear for a scheduled hearing without offering good cause, then his request is considered withdrawn).  

This is the third time that this issue has been before the Board.  In December 2007, the Board increased the Veteran's rating for his service-connected residuals of a gunshot wound to the right leg.  It also remanded the Veteran's claims for an earlier effective date for his bipolar disorder and for an increased initial rating for bipolar disorder.  In January 2009, the RO granted the Veteran's claim for an earlier effective date, and when that issue returned to the Board, the Board declined to extend the date any earlier.  In a September 2010 decision, however, the Board found that its remand directives with regard to the Veteran's claim for an increased initial rating for bipolar disorder had not been followed, so it remanded that claim again.  The case has now returned to the Board.  

In its August 2007 brief, the Veteran's representative argued that the Veteran is entitled to separate ratings for the scars associated with his service-connected gunshot wound.  No action has yet been taken on this claim.  Thus, the issue of entitlement to service connection for scars of the right leg has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   Additionally, in a December 2011 representative's written argument, it was argued that the Veteran was entitled to a total rating base on individual unemployability (TDIU rating).  In the decision below, the Board has granted a 100 percent scheduler rating for the service-connected psychiatric disorder.  Thus, a TDIU rating is not warranted in relationship to the claim for an increase rating for the service-connected bipolar disorder.  Notwithstanding such, a TDIU rating can be established for service-connected disabilities other than the service-connected psychiatric disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008). As such, the Board is referring the issue of a TDIU rating to the RO for consideration.  The Board does not have jurisdiction over the claim for a TDIU under these circumstances and refers this issue to the RO for appropriate actions.


FINDING OF FACT

Over the course of the entire appeals period, the Veteran's bipolar disorder symptomatology has resulted in total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for bipolar disorder over the course of the entire appeals period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9432 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In this case, for the reasons described below, the Board finds that the Veteran is entitled to a 100 percent rating for his bipolar disorder over the course of the entire appeals period.  This is the maximum benefit available under the Diagnostic Code for bipolar disorder, and it is the result most favorable to the Veteran.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  


II.  Increased Initial Rating for Bipolar Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A recitation of the history of the Veteran's claim is instructive.  The Veteran sought service connection for bipolar disorder in July 2001.  The RO denied the Veteran's claim in April 2002.  In August 2002, the Veteran stated that he missed a scheduled VA examination because he was out of state, and he asked that his claim be reopened.  He attended a VA examination in February 2004, and in April 2004, the RO granted the Veteran's claim for service connection, assigning a 30 percent disability rating.  The Veteran filed a Notice of Disagreement with this rating in July 2004.  The RO issued a Statement of the Case in February 2005.  The Veteran filed a Substantive Appeal in February 2005. 

When this claim first came before the Board in December 2007, the Board remanded the issue for further development.  When the Board found that the Veteran's VA examination was not satisfactory, in September 2010, it again remanded the Veteran's claim in order that he could undergo a new VA examination.  Such an examination was performed in May 2011.  Based on the results of that examination, in September 2011, the Appeals Management Center increased the Veteran's rating to 50 percent, effective May 16, 2011 (the date of his VA examination).  The AMC also issued a Supplemental Statement of the Case, and the case has now returned to the Board.  

The Veteran's bipolar disorder has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9432.  Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9432 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  
A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

Because the issue in this case is entitlement to an increased rating, the present level of his disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the Veteran's rating has already been staged, the Board must review the propriety of both the dates of the stage and the ratings assigned.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, the Veteran seeks an increased rating for his service-connected bipolar disorder.  For the reasons that follow, the Board determines that a 100 percent rating over the course of the entire appeals period is warranted.  

Again, a 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9432.  

The medical and lay evidence show that the Veteran suffers from symptoms enumerated in the 100 percent rating.  The Veteran has undergone four VA examinations, the most relevant portions of which are highlighted here.  In his November 2008 VA examination, the examiner found that the Veteran had passive suicidal ideation, poor impulse control, and transient auditory and visual hallucinations.  His May 2011 VA examination recorded that the Veteran had inappropriate behavior and homicidal thoughts.  The examiner described the Veteran as having problems with his activities of daily living, noting that he occasionally lacks the energy to bathe, shave, or wash his clothes.  The examiner stated that the Veteran had periods of major depression interspersed with mania.  

VA treatment records further confirm that he suffers from these symptoms.  A November 2004 record described the Veteran as having vague auditory hallucinations and a swinging mood.  In November 2005, the Veteran sought treatment for psychological problems at a VA emergency room before being transported to a private hospital.  While at the VA, the Veteran was reported to be both suicidal and homicidal.  He was preoccupied with voices he claimed to be hearing, and he was described as on guard.  In March 2006, the Veteran reported that he had been abusive toward his wife, and that she kicked him out of their home as a result.  The VA psychiatrist noted that the Veteran hears voices even when abstaining from drugs and alcohol, and that he has mood swings.  

The private medical evidence also shows that the Veteran's symptoms rise to the level described by the 100 percent rating.  Though outside of the appeals period, records from Western Mental Health Institute show that the Veteran's symptoms predate his claim.  An August 1998 hospital admission showed that the Veteran was in jail for assault; he had scalded his girlfriend with hot water, and he was sentenced to three years in prison as a result.  The Veteran admitted to hearing voices, seeing visions, and being paranoid.  

A May 2001 examination for Social Security Benefits found that the Veteran had a history of hearing voices that was somewhat controlled with medication.  It also described the Veteran as paranoid, depressed, and manic.  

The Veteran was hospitalized frequently during the summer of 2002.  Records from Pathways, Inc. from June 2002 show that the Veteran reported vague suicidal and homicidal ideation.  He also had some auditory hallucinations and paranoia.  July 2002 records from Baptist Memorial Hospital show that the Veteran had attempted suicide four to five times in the past.  July and August 2008 records from Lincoln Trail Hospital show that the Veteran suffered from occasional visual hallucinations and suicidal ideation.  

In November 2005, the Veteran was transported from a VA emergency room to Hill Crest Hospital.  While there, the Veteran admitted to suffering from hallucinations.  He stated that he heard voices telling him to kill men who had stolen his car.  The Veteran also admitted to being suicidal. 

The lay evidence shows that the Veteran suffers from similar symptoms.  The Veteran's VA and private medical treatment records are replete with his complaints of suicidal ideation, his impulsivity that has resulted in violence, and his auditory and visual hallucinations.  Also, in March 2006, the Veteran stated that he was homeless and was getting into fights with other homeless men.  

It is also clear that these symptoms have resulted in the total occupational and social impairment that is required for a 100 percent rating.  The Board notes that the Veteran has not worked since his May 1992 discharge.  The Board also notes that the Veteran receives Social Security Disability benefits since 1993 on account of his bipolar disorder.  The Veteran has described himself as isolative, and he frequently has homicidal ideation.  He has been imprisoned in the past for assaulting his girlfriend, and though he is married, he is frequently thrown out of his own house.  When on the streets, the Veteran gets into fights with other homeless men.  Further, the examiner from the Veteran's March 2006 VA examination found that his psychiatric symptoms greatly impair his ability to function with others.  The Board thus finds that the Veteran's bipolar disorder has resulted in the total occupational and social impairment described by the 100 percent rating.

The Board acknowledges that some of the evidence in the Veteran's claims file does not find that the Veteran suffers from symptoms as severe as those described above.  Notably, the Veteran's February 2004 VA examination assigned the GAF range of 75-80, and many VA treatment records describe the Veteran as stable.  Though the most severe of the Veteran's symptoms may not be constant, they occur with enough regularity for the Board to find the 100 percent rating warranted.  Further, to the extent that it has been suggested that the Veteran's symptoms may be attributed to either his polysubstance abuse or to a non-service connected psychiatric disorder (as suggested by VA examiners in March 2006 and November 2008), there is no evidence showing what symptoms are not associated with his service-connected condition and why they are not.  Given the wealth of evidence finding that the Veteran's psychiatric symptoms are related to his service-connected bipolar disorder, the Board does not grant the differing view any probative value.  

As the Board finds that the Veteran has suffered from these symptoms over the course of the entire appeals period, staged ratings are no longer at issue.  Also, as the Board is granting the maximum allowable benefit and as the Veteran's symptoms are described by the applicable rating criteria, an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In summary, the Board finds that the Veteran's bipolar disorder symptoms result in total occupational and social impairment.  Accordingly, the Board concludes that the criteria for a 100 percent rating for bipolar disorder over the course of the entire 
appeals period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9432.


ORDER

A 100 percent rating for bipolar disorder over the course of the entire appeals period is granted.  




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


